DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/15/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201610634360.6, filed on 08/04/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2019, 10/14/2019, 06/10/2020, 07/24/2020, and 01/07/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statements filed 08/31/2018 and 01/07/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because these references are not included on proper. They have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 9, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Matsumura et al. US 20090306515 A1 "Matsumura" and further view of Tanaka et al. US 20080237953 A1 "Tanaka".
In regard to claim 1, Matsumura teaches “An ultrasonic device, comprising:” [0001] an ultrasonic probe and a device for generating mechanical vibration” [FIG. 1, 0042, FIG. 5, 0045, 0047], “wherein the device for generating mechanical vibration comprises a5 vibration generator, a damping component, and a pressure component;” [0047, FIG. 7, 0067, 0051, 0039] “the damping component is fixed between the vibration generator and the pressure component” [FIG. 6. 0062, 0039, FIG. 7, 0066, 0069]; “the ultrasound probe is connected to the pressure component” [FIG. 2, 0039]; and “the 
In regard to an ultrasound device, Matsumura discloses “The present invention relates to an automated pressing device for a subject used for obtaining elasticity information of the subject at the time of ultrasonic diagnosis and an ultrasonic diagnosis apparatus using the device” [0001]. In this case, the ultrasonic diagnosis apparatus constitutes an ultrasonic device.
In regard to an ultrasonic probe, Matsumura discloses in FIG. 1, that “a probe 2 is disposed in a manner that the ultrasonic transmission and reception plane 27 is permitted to advance and retreat in the sliding direction of the attaching portion 31 (in an arrow 37 in FIG. 1)” [0042]. Since the probe 2 is disposed such that ultrasonic transmission and reception is permitted, under broadest reasonable interpretation the probe 2 constitutes an ultrasonic probe.
In regard to a device for generating mechanical vibration, Matsumura discloses in FIG. 5 “the pressing motive power portion 24 is constituted by being provided with a motor 52, a feed screw 53 one end of which is coupled with the rotation shaft of the motor 52, a supporting member 54 that supports the other end of the feed screw 53 in free of rotation, a feed nut 55 screwed to the feed screw 53 and a slide rail 56 that restricts rotation of the feed nut 55 as well as to support the same on free of sliding” [0045]. Furthermore, Matsumura discloses “The operation control circuit 72 controls the rotating operation of the motor 52 according to the an input pressing operation command to thereby change over such as an amplitude (stroke) in up and down direction of the probe 2, an operation speed (pressing cycle) and a varying waveform (sinusoidal wave, square wave) of the operation speed” [0047]. Since the operation control circuit can cause the motor 52 to probe 2 to move up and down and operate according to a varying waveform (i.e. to vibrate) and the motor 52 is part of the pressing motive power portion 24, under broadest reasonable interpretation, the pressing motive power portion constitutes a device for generating mechanical vibration. 

In regard to the device for generating mechanical vibration comprising a damping component, Matsumura discloses in FIG. 7 “a spring 95 serving as an elastic member for pushing the intermediate member 94 to the cam face 92” [0067]. Springs are commonly used within the art for the purpose of damping forces. Therefore, under broadest reasonable interpretation, the spring 95 constitutes a damping component that is part of the device for generating mechanical vibration.
In regard to the device for generating mechanical vibration comprising a pressure component, Matsumura discloses “when determining the elastic modules, stresses at the respective measuring points are computed by taking measures pressure values from the pressure measuring portion 18 and the elastic modules of the biological tissue are determined in a well-known manner” [0051]. Furthermore, Matsumura discloses “The pressure measurement portion 18 computes stresses at the measurement points inside the subject 1 based on pressure detected by pressure sensors 19 disposed between the ultrasonics transmission and reception plane and the probe 2 and the subject” [0039]. In this case since the pressure sensors 19 are disposed between the probe 2 and the subject and are included within the pressure measurement portion 18, under broadest reasonable interpretation, these pressure sensors constitute a pressure component that is part of the device for generating mechanical vibration.

In regard to the ultrasound probe is connected to the pressure component, Matsumura discloses in FIG. 2, that “The pressure measurement portion 18 computes stresses at the measurement points inside the subject 1 based on pressure detected by pressure sensors 19 disposed between the 
In regard to the vibration generator being configured to generate a vibration when a pressure value detected by the pressure component falls into a preset range, Matsumura discloses “After loading the probe 2 in the probe holding member 21 as shown in FIG. 1, […], the ultrasonics transmission and reception plane 27 of the transducer portion 26 is pressed on the body surface at an object diagnosis portion of the subject 1. Then, when a pressing start command is input from the operation change over interface 74, a control command is output from the operation control circuit 72 to the motor 52 in the pressing motive power portion 24 according to pressing conditions including such as pressing intensity, pressing stroke and pressing cycle that are determined in advance for every pressing modes […] For example, in the case of the inspection such as of a mammary cancer, the pressing stroke is determined in a range of 1-3 mm and the pressing cycle is determined as 2 Hz” [0048]. As stated previously, the ultrasonic probe is connected to the pressure component, therefore when the probe 3 is pressed on the body surface of the object, the pressure component (i.e. the pressure sensors 19) also come into contact with the body are capable of detecting a pressure value. Since pressing start commands the operation control circuit 72 to activate the motor 52 (i.e. the vibration generator) to carry out pressing conditions when the transducer portion 26 is pressed on the body at a pressing stroke within the range of 1-3 mm, under broadest reasonable interpretation, the vibration generator (i.e. motor 52) is configured to generate a vibration when a pressure value detected by the pressure component falls into a preset range. Furthermore, Matsumura discloses “when a control command in input to the motor 52, the motor 52 and the feed screw 53 are rotated in the direction of an arrow 60 in FIG. 1” [0049]. Therefore, the motor 52 (i.e. the vibration generator) is capable of generating a vibration when a pressure value 
Matsumura does not teach “wherein the damping component comprises a tubular bracket that is open-ended, an upper resilient piece, a lower resilient piece, and a linkage”; “wherein a lower surface of the upper resilient piece is connected to an upper end of the tubular bracket, and an upper surface of the upper resilient piece is connected to the 15pressure component”; “an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator”; and “the linkage is arranged inside the tubular bracket and extends in the direction of a 20 force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively”.
Tanaka teaches “wherein the damping component comprises a tubular bracket that is open-ended, an upper resilient piece, a lower resilient piece, and a linkage” [Claim 1, 0037]; “wherein a lower surface of the upper resilient piece is connected to an upper end of the tubular bracket, and an upper surface of the upper resilient piece is connected to the 15pressure component” [0033, FIG. 1]; “an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator” [0033, FIG. 1]; and “the linkage is arranged inside the tubular bracket and extends in the direction of a 20force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively” [Claim 1].
In regard to the damping component comprises a tubular bracket that is open-ended, an upper resilient piece, a lower resilient piece, and a linkage, Tanaka discloses “A vibration damping mount assembly comprising: a vibration damping mount main body wherein a first mounting member for attachment to one vibration damped-linkage component is positioned spaced apart from one axial 
In regard to a lower surface of the upper resilient piece being connected to an upper end of the tubular bracket, and an upper surface of the upper resilient piece is connected to the 15pressure component, Tanaka discloses in FIG. 1, that the first mounting member 16 is attached to a power unit, not shown, while the second mounting member 18 is attached via the tubular bracket 14 to a vehicle 
In regard to an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator”, Tanaka discloses “the second mounting member 18 is attached via the tubular bracket 14 to a vehicle body, not shown, thus providing the power unit with vibration damped support on the vehicle body” [0033]. As stated previously, the second mounting member 18 constitutes a lower resilient piece. As shown in FIG. 1 the upper surface of the lower resilient piece of the lower end of the tubular bracket. Since the lower surface of the lower resilient piece can connect to the rubber elastic wall 40, under broadest reasonable interpretation the lower resilient member can be connected to the vibration generator.
In regard to the linkage being arranged inside the tubular bracket and extends in the direction of a 20force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively, Tanaka discloses “the first mounting member and the second mounting member elastically connected by a main rubber elastic body; and a tubular bracket of independent form being secured fitting externally onto the tubular section of the second mounting member of the vibration damping mount main body for attachment for attachment of the second mounting member to another vibration damped-linkage component via the tubular bracket […]” [Claim 1]. Since the first and second mounting members (i.e. the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic device of Matsumura so as to include the specific structure of the damping component disclosed in Tanaka in order to control the amount of force that is applied to the components within the system. When the pressure component detects a pressure value within the preset range that force (i.e. pressure value) it detected by the damping component. The detection of this force causes the activation of the vibration generator within the ultrasound probe to generate mechanical waves which are subsequently emitted into the body. These mechanical waves then interact with the body and are reflected back to the probe where the elasticity and other characteristics of the tissue can be determined. By having a damping component, this ensures that excessive pressure is not used within the system. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Matsumura does not teach “wherein the tubular bracket is made of elastic material.
Tanaka teaches “wherein the tubular bracket is made of elastic material” [Claim 1].
In regard to the tubular bracket being made of elastic material, Tanaka discloses “the tubular bracket is made of lightweight material composed of non-ferric metal or synthetic resin, and has an inside peripheral face including an upper tapered face and a lower tapered face that gradually expand in diameter towards openings at either axial end from an axially medical section” [Claim 1]. Examples of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic device of Matsumura so as to include the specific structure of the tubular bracket of the damping component disclosed in Tanaka in order to control the amount of force that is applied to the components within the system. When the pressure component detects a pressure value within the preset range that force (i.e. pressure value) it detected by the damping component. The detection of this force causes the activation of the vibration generator within the ultrasound probe to generate mechanical waves which are subsequently emitted into the body. These mechanical waves then interact with the body and are reflected back to the probe where the elasticity and other characteristics of the tissue can be determined. By having a damping component, with an elastic tubular bracket, the damping component be made more flexible.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Matsumura does not teach “wherein the upper resilient piece and the lower resilient piece are made of rubber material or plastic”.
Tanaka teaches “wherein the upper resilient piece and the lower resilient piece are made of rubber material or plastic” [0015, Claim 1].
In regard to the upper and lower resilient pieces being made of rubber material or plastic, Tanaka discloses “a rubber fitting is formed covering an outside peripheral face of the tubular section of the second mounting member and an annular mating face which extends in a circumferential direction around the outside peripheral face of the tubular section is formed by the rubber fitting so as to project 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic device of Matsumura so as to include the specific structure of the upper and lower resilient pieces of the damping component disclosed in Tanaka in order to control the amount of force that is applied to the components within the system. When the pressure component detects a pressure value within the preset range that force (i.e. pressure value) it detected by the damping component. The detection of this force causes the activation of the vibration generator within the ultrasound probe to generate mechanical waves which are subsequently emitted into the body. These mechanical waves then interact with the body and are reflected back to the probe where the elasticity and other characteristics of the tissue can be determined. By having a damping component with upper and lower resilient pieces that are made of rubber material or plastic these upper and lower pieces can be made more flexible.
In regard to claim 9, due to its dependence on claims 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Matsumura. Likewise, Matsumura teaches “wherein the pressure component comprises: a pressure sensor and a sensor holder” [0039, 0055]; andPage 19 of 25 LPTF2456”CNPCTUSP201804618the sensor holder is fixed at one end of the damping component” [FIG. 6], the pressure sensor is fixed on the sensor holder” [FIG. 6, FIG. 2], and “the other end of the damping component is connected to the vibration generator” [FIG. 7].

In regard to the sensor holder being fixed at one end of the damping component, Matsumura discloses in FIG. 6, that the holding member 21 is coupled to the spring 40 (i.e. the damping component) via the fastening member 39. Therefore, the sensor holder (i.e. holding member 21) is fixed at one end of the damping component (i.e. spring 40).
In regard to the pressure sensor being fixed on the sensor holder, Matsumura discloses in FIG. 6, that the probe 2 is within the holding member 21. As established previously, since the pressure sensors 19 are depicted as being attached to the probe 2 in FIG. 2, since the probe 2 is attached to the sensor holder (i.e. the member holder 21), under broadest reasonable interpretation, the pressure sensor is also fixed to the sensor holder by virtue of its connection to the probe 2. 

In regard to claim 13, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Matsumura. Likewise, Matsumura teaches “wherein the sensor holder is provided 20with a fixing groove, and the pressure sensor is embedded in the fixing groove and protrudes from a plane of an opening of the fixing groove” [FIG. 10, 0055, FIG. 2, 0039].
In regard to the sensor holder having a fixing groove, Matsumura discloses in FIG. 10, that “the probe 2 can be detachably attached to the probe holding member 21 without necessitating any special tool. More specifically, through application of such as a screw mechanism and spring mechanism in place of the protuberances 35, the upper and lower faces of the probe 2 are pressed and the probe 2 can be secured to the catching members 34, […]” [0055]. As shown in FIG. 10, these protuberances 35 form a fixing groove to which the probe 2 is introduced. Additionally, as shown in FIG. 2, the “pressure measurement portion 18 computes stresses at the measurement points inside the subject 1 based on pressure detected by pressure sensors 19 disposed between the ultrasonics transmission and reception plane of the probe 2 and the subject 1” [0039]. Therefore, since the pressure sensors 19 are connected to the reception plane of the probe 2 and the probe 2 can be located within the sensor holder (i.e. sliding member 21) under broadest reasonable interpretation, the pressure sensor can be embedded in the fixing groove and protrude from a plane of an opening of the fixing groove.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Matsumura. Likewise, Matsumura teaches “wherein the preset range of the pressure value is 3.7 N ~ 4.1 N” [0053].
In regard to a preset range of the pressure value being between 3.7 N ~ 4.1 N, Matsumura discloses “In particular, according to the present embodiment, since the operation for driving the probe 2 in up and down direction by the automated pressing device 3 can be performed automatically and constantly by the pressing drive control portion 22, the pressing (pressure application and reduction thereof) to the tissue of the measuring object can be kept stably in a range of desired pressing conditions” [0053]. Since the pressing drive control portion 22 can cause the probe 2 to be pressed into the tissue of the measuring object, such that the pressure (i.e. pressing condition) is kept stably in a range of desired pressing conditions, under broadest reasonable interpretation, the pressing drive control portion 22 can maintain a pressure value within the preset range of 3.7 N ~ 4.1 N (i.e. the desired pressing condition range).
In regard to claim 18, Matsumura teaches “A device for generating mechanical vibration, comprising:” [FIG. 5, 0045, 0047] “a vibration generator, a damping component and a pressure component”; [0047, FIG. 7, 0067, 0051, 0039] “wherein the damping component is fixed between the vibration generator and the 10pressure component” [FIG. 6. 0062, 0039, FIG. 7, 0066, 0069]; and “the vibration generator is configured to generate a vibration when a pressure value detected by the pressure component falls into a preset range” [0048, 0049].
In regard to a device for generating mechanical vibration, Matsumura discloses in FIG. 5 “the pressing motive power portion 24 is constituted by being provided with a motor 52, a feed screw 53 one end of which is coupled with the rotation shaft of the motor 52, a supporting member 54 that supports the other end of the feed screw 53 in free of rotation, a feed nut 55 screwed to the feed screw 53 and a slide rail 56 that restricts rotation of the feed nut 55 as well as to support the same on free of sliding” 
In regard to the device for generating mechanical vibration comprising a5 vibration generator, Matsumura discloses “The operation control circuit 72 controls the rotating operation of the motor 52 according to the an input pressing operation command to thereby change over such as an amplitude (stroke) in up and down direction of the probe 2, an operation speed (pressing cycle) and a varying waveform (sinusoidal wave, square wave) of the operation speed” [0047]. Since the motor 52 performs a rotating operation under broadest reasonable interpretation, this rotating operation constitutes a vibration and therefore the motor 52 constitutes a vibration generator.
In regard to the device for generating mechanical vibration comprising a damping component, Matsumura discloses in FIG. 7 “a spring 95 serving as an elastic member for pushing the intermediate member 94 to the cam face 92” [0067]. Springs are commonly used within the art for the purpose of damping forces. Therefore, under broadest reasonable interpretation, the spring 95 constitutes a damping component that is part of the device for generating mechanical vibration.
In regard to the device for generating mechanical vibration comprising a pressure component, Matsumura discloses “when determining the elastic modules, stresses at the respective measuring points are computed by taking measures pressure values from the pressure measuring portion 18 and the elastic modules of the biological tissue are determined in a well-known manner” [0051]. 
In regard to the damping component being fixed between the vibration generator and the pressure component, Matsumura discloses in FIG. 6 “a spring 40 having a proper spring constant” [0062]. As shown in FIG. 6, the spring 40 is located between the probe holding member 21 and the flat plate state 33. Since the “pressing force applied to the subject can be determined by the spring constant of the spring 40” [0062] and the “pressure sensors 19 are disposed between the probe 2 and the subject” [0039], under broadest reasonable interpretation the damping component (i.e. spring 40) is capable of determining the pressure that is being applied to the subject and therefore has to be fixed between the vibration generator (i.e. motor 52) and the pressure component (i.e. the pressure sensors 19). Furthermore, in FIG. 7, Matsumura discloses that “Further, one end of an inner wire 86 is secured to the griping portion 85 by the coupling portion 43 and between the fastening member 39 at the bottom face of the stage 82 and the coupling member 43 at the upper face of the griping portion 85 a spring 87 energized in compressing direction is disposed” [0066] and “when the inner wire 86 is pulled in the right direction in FIG. 7, the force is transmitted via the cylinder 41 […] to compress the spring 87 of the probe holding member 80 […] Thereby, the probe 2 advances downward and presses the subject 1 via the ultrasonics transmission and reception plane 27 according to the pressing conditions” [0069]. Since as shown in FIG. 7, the inner wire 86 (i.e. spring) is coupled to the coupling member portion 43 and the fastening member 39 and the fastening member 39 is connected to the supporting member 96 and the 
In regard to the vibration generator being configured to generate a vibration when a pressure value detected by the pressure component falls into a preset range, Matsumura discloses “After loading the probe 2 in the probe holding member 21 as shown in FIG. 1, […], the ultrasonics transmission and reception plane 27 of the transducer portion 26 is pressed on the body surface at an object diagnosis portion of the subject 1. Then, when a pressing start command is input from the operation change over interface 74, a control command is output from the operation control circuit 72 to the motor 52 in the pressing motive power portion 24 according to pressing conditions including such as pressing intensity, pressing stroke and pressing cycle that are determined in advance for every pressing modes […] For example, in the case of the inspection such as of a mammary cancer, the pressing stroke is determined in a range of 1-3 mm and the pressing cycle is determined as 2 Hz” [0048]. As stated previously, the ultrasonic probe is connected to the pressure component, therefore when the probe 3 is pressed on the body surface of the object, the pressure component (i.e. the pressure sensors 19) also come into contact with the body are capable of detecting a pressure value. Since pressing start commands the operation control circuit 72 to activate the motor 52 (i.e. the vibration generator) to carry out pressing conditions when the transducer portion 26 is pressed on the body at a pressing stroke within the range of 1-3 mm, under broadest reasonable interpretation, the vibration generator (i.e. motor 52) is configured to generate a vibration when a pressure value detected by the pressure component falls into a preset range. Furthermore, Matsumura discloses “when a control command in input to the motor 52, the motor 52 and the feed screw 53 are rotated in the direction of an arrow 60 in FIG. 1” [0049]. Therefore, the motor 52 (i.e. the vibration generator) is capable of generating a vibration when a pressure value 
Matsumura does not teach “wherein the damping component comprises a tubular bracket that is open-ended, an upper resilient piece, a lower resilient piece, and a linkage”; “wherein a lower surface of the upper resilient piece is connected to an upper end of the tubular bracket, and an upper surface of the upper resilient piece is connected to the 15pressure component”; “an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator”; and “the linkage is arranged inside the tubular bracket and extends in the direction of a 20 force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively”.
Tanaka teaches “wherein the damping component comprises a tubular bracket that is open-ended, an upper resilient piece, a lower resilient piece, and a linkage” [Claim 1, 0037]; “wherein a lower surface of the upper resilient piece is connected to an upper end of the tubular bracket, and an upper surface of the upper resilient piece is connected to the 15pressure component” [0033, FIG. 1]; “an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator” [0033, FIG. 1]; and “the linkage is arranged inside the tubular bracket and extends in the direction of a 20force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively” [Claim 1].
In regard to the damping component comprises a tubular bracket that is open-ended, an upper resilient piece, a lower resilient piece, and a linkage, Tanaka discloses “A vibration damping mount assembly comprising: a vibration damping mount main body wherein a first mounting member for attachment to one vibration damped-linkage component is positioned spaced apart from one axial 
In regard to a lower surface of the upper resilient piece being connected to an upper end of the tubular bracket, and an upper surface of the upper resilient piece is connected to the 15pressure component, Tanaka discloses in FIG. 1, that The first mounting member 16 is attached to a power unit, not shown, while the second mounting member 18 is attached via the tubular bracket 14 to a vehicle 
In regard to an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator”, Tanaka discloses “the second mounting member 18 is attached via the tubular bracket 14 to a vehicle body, not shown, thus providing the power unit with vibration damped support on the vehicle body” [0033]. As stated previously, the second mounting member 18 constitutes a lower resilient piece. As shown in FIG. 1 the upper surface of the lower resilient piece of the lower end of the tubular bracket. Since the lower surface of the lower resilient piece can connect to the rubber elastic wall 40, under broadest reasonable interpretation the lower resilient member can be connected to the vibration generator.
In regard to the linkage being arranged inside the tubular bracket and extends in the direction of a 20force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively, Tanaka discloses “the first mounting member and the second mounting member elastically connected by a main rubber elastic body; and a tubular bracket of independent form being secured fitting externally onto the tubular section of the second mounting member of the vibration damping mount main body for attachment for attachment of the second mounting member to another vibration damped-linkage component via the tubular bracket […]” [Claim 1]. Since the first and second mounting members (i.e. the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic device of Matsumura so as to include the specific structure of the damping component disclosed in Tanaka in order to control the amount of force that is applied to the components within the system. When the pressure component detects a pressure value within the preset range that force (i.e. pressure value) it detected by the damping component. The detection of this force causes the activation of the vibration generator within the ultrasound probe to generate mechanical waves which are subsequently emitted into the body. These mechanical waves then interact with the body and are reflected back to the probe where the elasticity and other characteristics of the tissue can be determined. By having a damping component, this ensures that excessive pressure is not used within the system. 
Claims 5-8, 10-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. US 20090306515 A1 "Matsumura" and Tanaka et al. US 20080237953 A1 "Tanaka" as applied to claims 1, 3-4, 9, 13-14 and 18 above, and further in view of Park et al. US 8487513 B2 “Park”.
In regard to claims 5, 6, and 7, due to their dependence on claims 1, 3 and 4 respectively, these claims inherit the references disclosed therein. That being said, the combination of Matsumura and Tanaka does not teach “wherein the vibration generator comprises: a vibration bracket, a first vibrator and a second vibrator; the vibration bracket has a concave structure, and both arms of a slot of the 
Park teaches “wherein the vibration generator comprises: a vibration bracket, a first vibrator and a second vibrator” [FIG. 1; Column 3, Lines 33-44]; “the vibration bracket has a concave structure, and both arms of a slot of the concave 10structure are engaged with sidewalls of the tubular bracket” [Column 3, Lines 26-29; Column 3, Lines 35-39, FIG. 1]; “the second vibrator is fixedly accommodated at a bottom of the concave structure, the second vibrator is provided with a chute facing the lower resilient piece, and an extending direction of the chute is the same as that of the linkage” [Column 3, Lines 40-44; Column 3, Lines 35-39; FIG. 1]; “the first vibrator is accommodated on a top of the concave structure, the first vibrator 15is provided with a slide bar at its lower surface facing the chute, and an upper surface of the first vibrator is fixedly connected to the lower surface of the lower resilient piece” [Column 3, Lines 40-44; Column 6, Lines 23-26; FIG. 2]; and “the slide bar of the first vibrator is slid-ably arranged in the chute of the second vibrator, so that the first vibrator slides up and down under an external force” [Claim 6; Column 3, Lines 50-54].
In regard to the vibration generator comprising a vibration bracket, a first vibrator and a second vibrator, Park discloses “As shown in FIG. 1, the case 130 has a space formed therein in order to include the piezoelectric actuator 100. In addition, a bottom portion 132 in the case 130 is provided with a coupling protrusion 133 capable of coupling the support member 112 with the case 130 and transferring 
In regard to the vibration bracket having a concave structure, and both arms of a slot of the concave 10structure are engaged with sidewalls of the tubular bracket, Park discloses “In addition, the support member 112 is linearly driven by repetitively expanding and restoring the piezoelectric element 111, such that it is made of an elastic material in order to be changed together with the piezoelectric element 111” [Column 3, Lines 26-29]. Since the support member 112 can be made of an elastic material such that its shape can be changed together with the piezoelectric element, under broadest reasonable interpretation, the support member 112 is flexible and can therefore be shaped such that it forms a concave structure which contains the piezoelectric element 111. In regard to arms of a slot concave structure that engage with the side walls of the tubular bracket, Park discloses “In addition, a bottom portion 132 in the case 130 is provided with a coupling protrusion 133 capable of coupling the support member 112 with the case 130 and transferring the vibrations of the piezoelectric element 111 to peripheral components contacting the piezoelectric actuator 100” [Column 3, Lines 35-39]. Since the coupling protrusion 133 is capable of coupling the support member 112 with the case 130 (i.e. the sidewall) and FIG. 1 shows two coupling protrusions 133 (i.e. one is not labeled) under broadest 
In regard to the second vibrator being fixedly accommodated at a bottom of the concave structure and the second vibrator being provided with a chute facing the lower resilient piece, and an extending direction of the chute is the same as that of the linkage, Park discloses “As shown in FIG. 1, the vibration control members 121 and 122 is attached to the top portion of the piezoelectric element 111 and the bottom portion of the support member 112 in order to limit the driving displacement of the piezoelectric element 111” [Column 3, Lines 40-44]. In this case, since the vibration control member 122 is located at the bottom portion of the support member 112, under broadest reasonable interpretation, the vibration control member 122 constitutes a second vibrator which is fixedly accommodated at a bottom of the concave structure. In regard to a chute facing the lower resilient piece and extending in the same direction as that of the linkage, Park discloses “In addition, a bottom portion 132 in the case 130 is provided with a coupling protrusion 133 capable of coupling the support member 112 with the case 130 and transferring the vibrations of the piezoelectric element 111 to peripheral components contacting the piezoelectric actuator 100” [Column 3, Lines 35-39]. Since the coupling protrusion 133 is located at the bottom of the support member 112 in FIG. 1, under broadest reasonable interpretation, the coupling protrusion can also act as a chute that extends in the same direction as the linkage. 
In regard to the first vibrator being accommodated on a top of the concave structure, Park discloses “As shown in FIG. 1, the vibration control members 121 and 122 is attached to the top portion of the piezoelectric element 111 and the bottom portion of the support member 112 in order to limit the driving displacement of the piezoelectric element 111” [Column 3, Lines 40-44]. In this case the vibration control member 121 is attached to the top of the piezoelectric element 111 and therefore it constitutes a first vibrator. In regard to the first vibrator being15being provided with a slide bar at its lower surface facing the chute, and an upper surface of the first vibrator is fixedly connected to the lower 
In regard to the slide bar of the first vibrator being slid-ably arranged in the chute of the second vibrator, so that the first vibrator slides up and down under an external force, Park discloses “wherein the support member is made of an elastic material to be elastically vibrated together with the piezoelectric element according to repetitively expand and restore the piezoelectric element to be linearly driven” [Claim 6]. Since the piezoelectric element is driven linearly, under broadest reasonable interpretation, the piezoelectric element slides up and down under the application of an external force. Furthermore, Park discloses “the piezoelectric element 111 repetitively expanding and restoring according to the power applied from the outside contacts the top portion 131 and the bottom portion 132 in the case 130, such that the driving displacement of the piezoelectric element 111 is limited” [Column 3, Lines 50-54]. Since the driving displacement of the piezoelectric element 111 is limited between the top portion 131 and the bottom portion 132, under broadest reasonable interpretation, the slide bar of the first vibrator being slid-ably arranged in the chute (i.e. the coupling protrusion 133) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsumura and Tanaka so as to include the structure of the vibration generator as disclosed in Park in order to control the vibration that is delivered within the system. By allowing the first vibrator to slide up and down during the application of the external force, this element can transfer the vibration to the second vibrator and therefore allow the user to feel the vibration. This in turn could provide the user with feedback regarding how much force is being applied to the patient so adjustments can be made accordingly. Too much external force on the patient could distort the tissue to an extent where a proper measurement cannot be achieved. Therefore, it is important to provide feedback to the user to collect data and to avoid unnecessary patient discomfort. Combining the prior art elements according to known techniques would yield the predictable result of controlling the amount of vibration that is delivered to the tissue of the patient. 
In regard to claim 8, due to its dependence on claim 5 this claim inherits the references disclosed therein. That being said, Matsumura and Tanaka does not teach “wherein there are two chutes 20symmetrically arranged on the second vibrator and, correspondingly, there are two slide bars engaged with the chutes”.
Park teaches “wherein there are two chutes 20 symmetrically arranged on the second vibrator and, correspondingly, there are two slide bars engaged with the chutes” [FIG. 1, Column 3, Lines 35-39].
In regard to two chutes being symmetrically arranged on the second vibrator, Park discloses in FIG. 1, “a bottom portion 132 in the case 130 is provided with a coupling protrusion 133 capable of coupling the support member 112 with the case 130 and transferring the vibrations of the piezoelectric element 111 to peripheral components contacting the piezoelectric actuator 100” [Column 3, Lines 35-39]. As shown in FIG. 1, there are two coupling protrusions 133 located symmetrically around the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsumura and Tanaka so as to include the structure of the vibration generator as disclosed in Park in order to control the vibration that is delivered within the system. By allowing the first vibrator to slide up and down during the application of the external force, this element can transfer the vibration to the second vibrator and therefore allow the user to feel the vibration. This in turn could provide the user with feedback regarding how much force is being applied to the patient so adjustments can be made accordingly. Too much external force on the patient could distort the tissue to an extent where a proper measurement cannot be achieved. Therefore, it is important to provide feedback to the user to collect data and to avoid unnecessary patient discomfort.
In regard to claims 10, 11 and 12, due to their dependence on claims 1, 3, and 4 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Matsumura. Likewise, Matsumura teaches “wherein the pressure component comprises: a pressure sensor and a sensor holder” [0039, 0055]; andPage 19 of 25 LPTF2456”CNPCTUSP201804618the sensor holder is fixed at one end of the damping component” [FIG. 6], the pressure sensor is fixed on the sensor holder” [FIG. 6, FIG. 2], and “the other end of the damping component is connected to the vibration generator” [FIG. 7].
In regard to the pressure component comprising a pressure sensor and a sensor holder, Matsumura discloses in FIG. 2, that “The pressure measurement portion 18 computes stresses at the measurement points inside the subject 1 based on pressure detected by pressure sensors 19 disposed between the ultrasonics transmission and reception plane of the probe 2 and the subject 1” [0039]. As 
In regard to the sensor holder being fixed at one end of the damping component, Matsumura discloses in FIG. 6, that the holding member 21 is coupled to the spring 40 (i.e. the damping component) via the fastening member 39. Therefore, the sensor holder (i.e. holding member 21) is fixed at one end of the damping component (i.e. spring 40).
In regard to the pressure sensor being fixed on the sensor holder, Matsumura discloses in FIG. 6, that the probe 2 is within the holding member 21. As established previously, since the pressure sensors 19 are depicted as being attached to the probe 2 in FIG. 2, since the probe 2 is attached to the sensor holder (i.e. the member holder 21), under broadest reasonable interpretation, the pressure sensor is also fixed to the sensor holder by virtue of its connection to the probe 2. 
In regard to the other end of the damping component is connected to the vibration generator, Matsumura discloses in FIG. 7 that the spring 95 is connected to the motor 52 (i.e. the vibration generator) via the intermediate member 94. The spring 95 also acts as a damping component in addition to the spring 40. These two damping components are connected to each other via the motive power 
In regard to claims 15, 16 and 17, due to their dependence on claims 1, 3 and 4 respectively, these claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Matsumura. Likewise, Matsumura teaches “The ultrasonic device according to claim 1, wherein the preset range of the pressure value is 3.7 N ~ 4.1 N” [0053].
In regard to a preset range of the pressure value being between 3.7 N ~ 4.1 N, Matsumura discloses “In particular, according to the present embodiment, since the operation for driving the probe 2 in up and down direction by the automated pressing device 3 can be performed automatically and constantly by the pressing drive control portion 22, the pressing (pressure application and reduction thereof) to the tissue of the measuring object can be kept stably in a range of desired pressing conditions” [0053]. Since the pressing drive control portion 22 can cause the probe 2 to be pressed into the tissue of the measuring object, such that the pressure (i.e. pressing condition) is kept stably in a range of desired pressing conditions, under broadest reasonable interpretation, the pressing drive control portion 22 can maintain a pressure value within the preset range of 3.7 N ~ 4.1 N (i.e. the desired pressing condition range).
Response to Arguments
Applicant’s arguments, see Remarks page 6-7, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1, 9, 13-14 and 18 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka et al. US 20080237953 A1 "Tanaka".
Applicant’s arguments, see Remarks page 7-10, filed 01/15/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered, however, the examiner does not find these arguments persuasive.

In regard to an upper resilient piece and a lower resilient piece, since the vibration damping mount includes a first mounting member and a second mounting member, under broadest reasonable interpretation, these components constitute upper and lower resilient pieces, respectively. Furthermore the first and second mounting members constitute upper and lower resistance pieces because the “first mounting member for attachment to one vibration damped-linkage component” [0015] and the second mounting member is attached “to another vibration damped-linkage component via the tubular bracket” [0015] and therefore can absorb vibrations. Additionally, Tanaka discloses in FIG. 1, “The first mounting member 16 and the second mounting member 18 are arranged with the first mounting member 16 positioned coaxially with the second mounting member 18 and spaced apart axially thereabove, with the first mounting member 16 and the second mounting member 18 connected by the 
  The examiner respectfully disagrees with the applicant with respect to Tanaka not teaching “wherein a lower surface of the upper resilient piece of connected to an upper end of the tubular bracket and the upper surface of the upper resilient piece is connected to the pressure component”. Specifically, Tanaka discloses in FIG. 1, that the first mounting member 16 is attached to a power unit, not shown, while the second mounting member 18 is attached via the tubular bracket 14 to a vehicle body, not shown, thus providing the power unit with vibration damped support on the vehicle body” [0033]. Since the first mounting member (i.e. the upper resilient piece) can be attached to a power unit, under broadest reasonable interpretation, the upper surface of the first mounting member can also be connected to a pressure component disclosed in Matsumura (i.e. pressure measuring portion 18 and/or the pressure sensor 19). As shown in FIG. 1, the first mounting member is attached to the rubber elastic body 20 which attaches to the tubular bracket 14 via the flanged portion 30. Thus, the lower surface of the upper resilient piece (i.e. the first mounting member) is connected to the upper end of the tubular bracket. 
  The examiner respectfully disagrees with the applicant with respect to Tanaka not teaching “an upper surface of the lower resilient piece is connected to a lower end of the tubular bracket, and a lower surface of the lower resilient piece is connected to the vibration generator”. Specifically, Tanaka discloses “the second mounting member 18 is attached via the tubular bracket 14 to a vehicle body, not shown, thus providing the power unit with vibration damped support on the vehicle body” [0033]. In order for the second mounting member connected to the tubular bracket 14 can provide vibration 
The examiner respectfully disagrees with the applicant with respect to Tanaka not teaching “the linkage being arranged inside the tubular bracket and extends in the direction of a 20force of the vibration generator, both ends of the linkage are fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece, respectively. Specifically, Tanaka discloses “the first mounting member and the second mounting member elastically connected by a main rubber elastic body; and a tubular bracket of independent form being secured fitting externally onto the tubular section of the second mounting member of the vibration damping mount main body for attachment for attachment of the second mounting member to another vibration damped-linkage component via the tubular bracket […]” [Claim 1]. Since the first and second mounting members (i.e. the upper and lower resilient pieces) are elastically connected by a main rubber elastic body, under broadest reasonable interpretation this elastic connection constitutes a linkage that is fixedly connected to the lower surface of the upper resilient piece and the upper surface of the lower resilient piece. Additionally, since the tubular bracket it fitted externally onto the tubular section (i.e. the linkage), under broadest reasonable interpretation, the tubular section is arranged inside the tubular bracket and extends in the direction of force of the vibration generator disclosed in Matsumura.

The examiner respectfully disagrees with the applicant with respect to the prior art reference of Park not teaching “that the vibration generator comprises: a vibration bracket, a first vibrator and a second vibrator; the vibration bracket has a concave structure, and both arms of a slot of the concave structure are engaged with sidewalls of the tubular bracket; the second vibrator is fixedly accommodated at a bottom of the concave structure, the second vibrator is provided with a chute facing the lower resilient piece, and an extending direction of the chute is the same as that of the linkage; the first vibrator is accommodated on a top of the concave structure, the first vibrator is provided with a slide bar at its lower surface facing the chute, and an upper surface of the first vibrator is fixedly connected to the lower surface of the lower resilient piece; and the slide bas of the first vibrator is slidably arranged in the chute of the second vibrator, so that the first vibrator slides up and down under an external force”. The examiner directs the applicant to the 35 U.S.C. 103 rejection above with respect to the rejections of claims 5-8, 10-12 and 15-17 with respect to the components taught by Park.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793